Exhibit 10.23
 
 
 
AMENDMENT AGREEMENT


THIS AMENDMENT AGREEMENT, dated as of November 12, 2012 (this “Agreement”), by
and between by Assured Pharmacy, Inc., a Nevada corporation (the “Borrower”) and
Brockington Securities, Inc., a New York corporation (the “Lender”), amends that
revolving line of credit agreement, dated March 10, 2009 (the “Line of Credit”),
as amended pursuant to the terms of that certain modification and extension
agreement dated March 10, 2010, as amended pursuant to the terms of that certain
modification and extension agreement dated March 10, 2010,  as amended pursuant
to the terms of that certain modification and extension agreement dated March
10, 2010 (the “Line of Credit Amendment” and together with the Line of Credit,
the “Prior Agreements”).
 
W I T N E S S E T H:


WHEREAS, pursuant to the terms of the Line of Credit, the Lender agreed to
establish a Line of Credit for Borrower for a period extending to March 10,
2010.
 
WHEREAS, pursuant to the terms of the Line of Credit Amendment, the Lender
agreed to extend the Line of Credit for a period extending to March 10, 2011.
 
WHEREAS, pursuant to the terms of the Line of Credit Amendment, the Lender
agreed to extend the Line of Credit for a period extending to June 30, 2012.
 
WHEREAS, pursuant to the terms of the Line of Credit Amendment, the Lender
agreed to extend the Line of Credit for a period extending to June 30, 2014
 
WHEREAS, the parties desire to amend the Line of Credit to increase the
principal amount of the Line of Credit from $300,000 to $500,000.
 
NOW THEREFORE, in consideration of the mutual benefits accruing to Lender and
Company and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto do hereby agree as follows:
 
1.           DEFINITIONS.


Defined terms not herein defined shall have the meaning set forth in the Line of
Credit.
 
2.           AMENDMENT.


2.1           Amendment to the Line of Credit.  The first sentence of Section 1
is hereby amended in its entirety to the Line of Credit to be and read as
follows:


“1.  LINE OF CREDIT.  Lender hereby establishes for a period extending to June
30, 2014 (the “MATURITY DATE”) a revolving line of credit (the “Credit Line”)
for Borrower in the principal amount of Five Hundred Thousand Dollars
($500,000.00) the (“Credit Limit”).”


2.2          Effect on Prior Agreements. Subject to the amendment provided
herein, all of the terms and conditions of the Prior Agreements shall continue
in full force and effect after the execution of this Agreement and shall not be
in any way changed, modified or superseded by the terms set forth herein. 
Except as expressly set forth herein, this Agreement shall not be deemed to be a
waiver, amendment or modification of any provisions of the Prior Agreements or
of any right, power or remedy of the Lender, or constitute a waiver of any
provision of the Prior Agreements (except to the extent herein set forth), or
any other document, instrument and/or agreement executed or delivered in
connection therewith, in each case whether arising before or after the date
hereof or as a result of performance hereunder or thereunder.  The Lender
reserve all rights, remedies, powers, or privileges available under the Prior
Agreements, at law or otherwise.  This Agreement shall not constitute a novation
or satisfaction and accord of the Prior Agreements or any other document,
instrument and/or agreement executed or delivered in connection therewith.
 
 
 
 
 


 
Page 1 of 3

--------------------------------------------------------------------------------

 
 

 
 
3.             MISCELLANEOUS.


3.1           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns.
 
3.2           Governing Law.  This Agreement shall be governed by and construed
under the laws of the State of New York without regard to the choice of law
principles thereof.


3.3           Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
3.4           Counterparts/Execution.  This Agreement may be executed in two or
more identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains an electronic
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or electronic file
signature page (as the case may be) were an original thereof.
 
3.5            Further Assurances
 
. Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.
 
3.6           Notices.  Any notice, demand or request required or permitted to
be given by the respective parties hereto pursuant to the terms of this
Agreement shall delivered in accordance with the terms of the Purchase
Agreement.
 
3.7           Expenses.  The parties hereto shall pay their own costs and
expenses in connection herewith.
 
3.8           Entire Agreement; Amendments.  This Agreement constitutes the
entire agreement between the parties with regard to the subject matter hereof
and thereof, superseding all prior agreements or understandings, whether written
or oral, between or among the parties.  No amendment, modification or other
change to this Agreement or waiver of any agreement or other obligation of the
parties under this Agreement may be made or given unless such amendment,
modification or waiver is set forth in writing and is signed by Lender and
Company.  Any waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.
 
3.9           Headings.  The headings used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.
 
 
[Signature pages follow]
 
 


 
Page 2 of 3

--------------------------------------------------------------------------------

 
 
 

 
IN WITNESS WHEREOF, Borrower and Lender have each caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.
 


BORROWER:
 
ASSURED PHARMACY INC.
 
 
By:  /s/  Brett
Cormier                                                           
Name:    Brett Cormier
Title:      Chief Financial Officer



 
LENDER:
 
BROCKINGTON SECURITIES INC.
 
 
 
By: /s/   Robert DelVecchio                                                 
Name:    Robert DelVecchio
Title:      Chief Executive Officer



 
 
 
 
 
 
 


 
Page 3 of 3

--------------------------------------------------------------------------------

 

